COURT OF APPEALS
SANDEE BRYAN MARION               FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE CLERK
  CHIEF JUSTICE                     CADENA-REEVES JUSTICE CENTER                          OF COURT
KAREN ANGELINI                         300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                     SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                 WWW.TXCOURTS.GOV/4THCOA.ASPX                          TELEPHONE
PATRICIA O. ALVAREZ                                                                     (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                           FACSIMILE NO.
  JUSTICES                                                                               (210) 335-2762


                                       February 26, 2015


   Lucinda A. Vickers                                         David Allan Edwards #907246
   #1 Courthouse Circle Drive, #3B                            Ellis Unit
   Jourdanton, TX 78026                                       1697 FM 980 Huntsville, TX 77343



   RE:    Court of Appeals Number:      04-14-00612-CV
          Trial Court Case Number:      12-02-0185-CVA
          Style:                        David Allan Edwards v. Sheriff of County of Atascosa


   Dear Counsel:

           Enclosed please find the order which the Honorable Court of Appeals has issued
   in reference to the above styled and numbered cause.

          If you should have any questions, please do not hesitate to contact me.

                                                       Very truly yours,
                                                       KEITH E. HOTTLE, CLERK


                                                       _____________________________
                                                       Margaret E. Adams
                                                       Legal Assistant, Fourth Court of Appeals
                                                       210.335.3854




    cc:   Dennis Arriaga
          Rene M. Pena